Citation Nr: 0216341	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1996 for assignment of a 50 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 14, 
1996 for grant of a total evaluation due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from April 1959 to October 
1979.

The veteran was awarded service connection for PTSD in a 
September 1992 rating decision and was awarded a 10 percent 
disability rating.  In a January 1995 rating decision, the 
veteran's disability rating was increased to 30 percent.  

The veteran requested an increased rating for his service 
connected PTSD in October 1996, and in February 1997, he 
filed a claim for TDIU.  In a July 1997 rating decision, the 
RO granted an increased 50 percent rating for PTSD, and 
granted TDIU, both effective from October 10, 1996, the date 
the increased rating claim was received.  The veteran 
disagreed with the effective date of the grant of TDIU and 
with the effective date of the increased 50 percent rating 
for PTSD, and initiated this appeal.  

In January 2000, the RO reconsidered the effective dates 
assigned in this case and, based on a finding of clear and 
unmistakable error, determined that an earlier effective date 
of March 14, 1996 was warranted for the increased 50 percent 
rating for PTSD and for the award of TDIU.  The RO sent the 
statement of the case on January 27, 2000, which reflected 
the earlier effective dates.  The veteran's substantive 
appeal (VA Form 9) was not received until January 26, 2001.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned in June 2002.  The transcript of 
the hearing is associated with the veteran's claims folder.


REMAND

In August 2002, the Board sent the veteran a letter notifying 
him of the law governing submission of documents required to 
perfect an appeal, describing the dates reflected in the 
record, and informing him that his substantive appeal did not 
appear to be timely.  The veteran was accorded the 
opportunity to request a hearing on the issue of the 
timeliness of his appeal.   In response to the Board's August 
2002 letter informing the veteran that his substantive appeal 
did not appear to be timely, the veteran requested a hearing 
on the matter.  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule a hearing before a 
traveling member of the Board, consistent 
with the request of the veteran, as to 
the matter of the timeliness of the 
veteran's substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




